DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.
 
Status of the Claims
Claims 98, 100-102, 104-127, 133, 134, 136, and 137 are pending and presented for examination.
Claims 98, 100-102, 104-127, 133, 134, 136, and 137 are rejected.

Response to Amendment
The Declaration of Dr. Neergard under 37 CFR 1.132 filed 7 January 2022 is insufficient to overcome the rejection of claims 98, 100-102, 104-127, 133, 134, 136, and 137 under 35 U.S.C. 103 based upon the combined teachings of Thorengaard, Van Damme, and Wurzer as set forth in the last Office action.  This is because the Neergard declaration offers nothing in the way of objective evidence, instead providing little more than the declarant’s opinion on the ultimate per se unpersuasive.  In re Chilowsky,306 F.2d 908, 134 USPQ 515 (CCPA 1962) (A declarant opinion as to a legal conclusion is not entitled to any weight).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Here, the matter the declarant attempts to establishs is the obviousness of combining the teachings of Thorengaard, Van Damme, and Wurzer, a legal question beyond his expertise.  No evidence other than the art made of record by the examiner has been made available.  Furthermore, as the declarant and applicants are employed by related companies, the possibility of the declarant possessing an interest in the outcome cannot be excluded.  All these factors weigh against the probative value of the declarant’s opinion.
Declarant’s interpretation of the teachings of Van Damme runs contrary to well-established precedent holding that art which touches a range recited by the claims renders that range obvious.  “Even a slight overlap in range establishes a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  Here, the entire portion of Van Damme the declarant relies upon establishes that 
Preferably the chewing gum composition according to the present invention has a high initial release rate of the cannabinoid or the derivative thereof to provide a rapid alleviation of pain.  Accordingly, it is preferred that the chewing gum composition according to the present invention releases at least 1% by weight to nor more than 30% by weight, based on the total weight content of the cannabinoid…within five minutes after ingestion. Van Damme, Col.3, L.49-59.

Applicants are reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  While a preferred embodiment may release no more than 30% of the total cannabinoid contained in the gum within five, or even more preferably three, minutes of ingestion, this must be balanced against the remainder of Van Damme’s teaching advocating a high initial release rate of the cannabinoid to provide rapid alleviation of pain.  This conveys to the skilled artisan the desirability of formulating gums providing alternative, increased release rates, as these fall within the broader teaching provided.

Dr. Neergard next offers his opinion as to why he would not look to combine the teachings of Thorengaard with those of Van Damme, as to his mind nothing of these references is directed to the use of natural resins in a cannabinoid gum base.  Dr. Neergard fails to appreciate the scope of art which the legal profession considers suitable for combination, namely art that is lawfully considered analogous.  As has been pointed out previously, when applicants themselves advanced this argument, the scope of analogous art available under the obviousness analysis is to be considered broadly.  Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  This does not require that the reference be from the same field of endeavor as the claimed invention: a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212  (Fed. Cir. 2004).  Here, 
Dr. Neergard’s arguments focusing on one example of Thorengaard are also unpersuasive, as it is well-established that a reference is not limited to its working examples, but must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (C.C.P.A 1966), In re Chapman, 357 F.2d 418, 148 USPQ 711 (C.C.P.A. 1966), see also Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments).
Dr. Neergard next echoes applicants’ earlier unpersuasive argument concerning extruded chewing gum pointing out that Van Damme does not deal with compressed gums.  While technically true, it is nonetheless beside the point.  Van Damme specifically states “[c]hewing gums can be made from the chewing gum composition according to the present invention by conventional methods.”  (Col.5, L. 35-36).  This expansive language explicitly provided by Van Damme serves to indicate to the skilled artisan that any conventional methods of forming chewing gums may be employed to manipulate the compositions therein described into gum compositions, permitting the skilled artisan to consider alternative processes of gum formulation such as the compressed granulation taught by Thorengaard.  Applicants focus only on a single specific embodiment, and a mischaracterization of what the reference actually teaches in regard to that embodiment, within a single prior art disclosure is improper under governing law.  Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Dr. Neergard’s discussion of gums taught by Van Damme that do not disintegrate during chewing or which does not crumble as somehow pointing away from employing as the manufacturing methods broadly taught by Van Damme as useful for manufacturing the gums described therein is unsupported by objective evidence and therefore cannot be said to be in any way persuasive, not at least because Van Damme conveys to the skilled artisan how to avoid these non-preferred embodiments.
For at least these reasons, the Neergard declaration fails to overcome the rejections of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 98, 100-102, 104-127, 133, 134, 136, and 137 stand rejected under 35 U.S.C. 103 as being unpatentable over Thorengaard (WO2009/007767), in view of Van Damme (U.S. 9,023,322), and Wurzer (U.S. PGPub. 2014/0271840).
Applicants’ claims are directed to tableted chewing gum compositions formed from combining cannabinoids with each of water-soluble chewing gum ingredients, and water-insoluble gum base particles containing natural resins, which in Claim 98, 133, and 134 are present in concentrations of between 10-40% of the gum base, that releases cannabinoids at defined rates upon chewing.  A patent applicant is free to recite features of an apparatus either structurally or functionally.  See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The examiner notes that per applicants specification, a composition described as containing 36% “gum base 10” (which contains 25% polyvinyl acetate, 5% polyisobutylene, 5% butyl rubber (isobutylene-isoprene copolymers), 25% natural resin, 17% calcium carbonate, 5% emulsifier, 13% wax, and 5% vegetable fat) combined with 56.5% sweetener, 4% flavor, and approximately 0.7% CDB gives rise to the release characteristics recited by the instant claims.  See Specification “Example 14.”  Claims 100-102 further narrow the rate of release of cannabinoids from the chewing gum.  Claim 104 narrows the identity of water-insoluble gum base particles to ones including natural resins and polyvinyl acetate in defined concentrations of the gum base portion of the chewing gum.  Claim 105 specifies that each of the “first” water-insoluble and “second” water-soluble portions of the chewing gum composition are to be in particulate form, with Claims 106–109 providing concentration limitations pertaining to each of the first and second particle populations.  Claims 110 and 114 indicate that the cannabinoids are to be found in the water-soluble portion of the gum particles or components, with Claims 111-113, 115, and 116 specifying that the gum composition is multi-layered with defined partitioning of components.  Claim 117 defines the quantity of cannabinoid present in the gum, with Claims 118, 119, 121, 122, 124, and 125 specifying types of cannabinoid which must be present.  Claims 120, 121, 123, 126, and 127 indicate that the cannabinoids are to be combined with sugar alcohols, cyclodextrins to form complexes, terpenes, solubilizers, and self-emulsifying agents, respectively.   Claims 133, 134, 136, and 137 recite “product-by-process” language which, as discussed in greater detail above, in the absence of evidence tending to establish a structural 
Thorengaard describes chewing gum tablets formed from gum base granules and particles of drug delivery systems, addressing the “compressed particles in tableted chewing gum composition” language newly added to the claims.  (Abs., Pg. 2).  Thorengaard describes these chewing gum tablets as comprising a multitude of layers compressed together to form adjoining layers, where in embodiments described Thorengaard indicates that any of the various layers may be either free of gum base or free of drug delivery systems.  (Pg. 20-21).  This gum base free layer according to Thorengaard may comprise bulk sweeteners, other chewing gum ingredients in powder form, and may contain one or more active ingredients.  (Pg. 21).  Thorengaard indicates that in some embodiments, the particles of gum base material represents at least 5% of the gum tablet.  (Pg.23).  While Thorengaard does not recite the instantly claimed cannabinoids as among the various active agents suitable for such formulation, Thorengaard specifically states that the listing, while expansive, is not exhaustive.  (Pg. 84).  Concerning the concentration of natural resins present in the gum base particles limitations of the instant claims, Thorengaard describes the gum base composition components as varying widely, but in typical formulations containing between 5-50% elastomeric compounds, 5-55% elastomer plasticizers, 0-40% waxes, 5-35% softener, 0-50% filler, and 0-5% miscellaneous ingredients such as antioxidants, colorants, and the like.  (Pg. 28).  Thorengaard describes each of the polyisobutylene, isobutylene-isoprene copolymers, and polyvinyl acetate as exemplary elastomers (Pg.29), with combinations of polyisobutylene, isobutylene-isoprene copolymers and polyvinyl acetate being among the most preferred.  (Pg. 31).  A variety of natural resins are In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art).  Thorengaard indicates a wide variety of components may suitably be incorporated into the water-soluble portion of the chewing gum tablets described.  (Pg. 43).  Bulk sweeteners, such as the isomalt incorporated into “CG100” of applicants disclosure, may suitably represent between 5-90% of the gum, with high intensity sweeteners such as the sucralose and acesulfame of CG100 representing 0.01-0.5% and flavoring agents including each of the menthol and eucalyptus of CG100 present in amounts of between about 0.1-30% of the gum.  (Pg. 43-46).  Thorengaard indicates that the rate of release of agents provided in the gum materials may suitably be adjusted to reflect, among others, combinations of quick and prolonged release, such as at least one fast release system releasing between 80-100% of the active ingredient is released within the first 6 minutes of chewing.  (Pg.49-50).  Concerning the specific rate of cannabinoid release recited by the claims, Applicants are reminded that when as here, the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) prima facie case of either anticipation or obviousness has been established).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thorengaard indicates that the release rate profile of any of the active agents incorporated into the chewing gum tablets may be adjusted by modifying any of a number of different variables, thus establishing the release rate of the agent so provided a result-effective variable suitable for optimization through little more than routine experimentation of the skilled artisan, such as to achieve release of between 80-100% of the active agent within the first 6 minutes of chewing the compressed gum.  (Pg. 49-50, 64), see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Thorengaard describes the gum compositions as homogeneously compounded in a number of locations, addressing limitations of the instant claims.  (Pg. 85-7; 91).
Van Damme also describes cannabinoid containing chewing gum compositions containing between 0.01-15% of a cannabinoid or combination of cannabinoids.  (Abs.).  An embodiment disclosed by Van Damme contains 10mg cannabinoid in the form of THC, (Col.5, L.65-67), with cannabidiol recited as an alternative cannabinoid.  (Col.6, L.40-51).  A preferred version of the gum composition releases between 1-30% by weight of the cannabinoid within the first five minutes of chewing, overlapping or otherwise rendering obvious the release rates of the instant claims.  (Col.3, L.52-57).  See Peterson, and Aller, supra; see also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Gum base according to Van Damme represents about 25-85% by weight of the gum composition, which may contain any of a variety of other components known to be useful as chewing gum components, including but not limited to emulsifiers, plasticizers, and flavoring agents.  (Col.4, ll.4–15).  Sweeteners includable in the  chewing gum as commonly employed gum components include sugar alcohols according to the instant claims.  (Col.4, ll.54–67).
Wurzer describes concentrates obtained from cannabis which include cannabinoid and terpene compositions for incorporation into edible matrices, [0002], among which Wurzer specifically describes chewing gum compositions.  [0018; 0022].  Indeed, Wurzer advocates complexing such cannabinoids in chewing gum compositions in cyclodextrins to improve water solubility per the instant claims, and using them either in isolation or combination, with other cannabinoids or terpenes.  [0022].  Cannabinoids to be included in such concentrates include each of the CBD, THC (which applicants’ specification indicates addresses the phytocannabinoid limitations of Claim 122, CBDA, CBDV, THCA, and THCV of the instant claims.  [0004-07].  
The art at the time of the instant application therefore suggests multilayer cannabinoid-containing chewing gum compositions compressed from granules of on one hand insoluble natural resin gum bases and polyvinyl acetate polymers, and on the other hand water-soluble gum ingredients, where the cannabinoid can be incorporated into either or both sets of granules, where the gum can be designed to release a variety of agent concentrations within the first five minutes of ingestion from a total weight of cannabinoid of for example 10mg per gum composition, containing each of the individually recited cannabinoids, isolated cannabinoids, KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Where, as here, there is no indication that combining the teachings of three references related to formulating cannabinoid-containing chewing gum compositions to select each of the above-recited claim elements from art readily available at the time of the instant application was either unpredictable nor gave rise to anything unexpected, such a combination is obvious.

Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive.

Applicants having advanced no arguments other than those set forth in the Neergard declaration, no claims are allowable for the reasons set forth above.

Conclusion
No Claims stand allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613